Name: Decision of the EEA Joint Committee No 150/1999 of 5 November 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  transport policy;  air and space transport
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(25)Decision of the EEA Joint Committee No 150/1999 of 5 November 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0049 - 0050Decision of the EEA Joint CommitteeNo 150/1999of 5 November 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 11/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Council Regulation (EC) No 925/1999 of 29 April 1999 on the registration and operation within the Community of certain types of civil subsonic jet aeroplanes which have been modified and recertificated as meeting the standards of Volume I, Part II, Chapter 3 of Annex 16 to the Convention on International Civil Aviation, third edition (July 1993)(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted in Annex XIII to the Agreement after point 66e (Council Directive 92/14/EEC):"66f. 399 R 0925: Council Regulation (EC) No 925/1999 of 29 April 1999 on the registration and operation within the Community of certain types of civil subsonic jet aeroplanes which have been modified and recertificated as meeting the standards of Volume I, Part II, Chapter 3 of Annex 16 to the Convention on International Civil Aviation, third edition (July 1993) (OJ L 120, 8.5.1999, p. 47)."Article 2The texts of Regulation (EC) No 925/1999 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 35, 10.2.2000, p. 42.(2) OJ L 120, 8.5.1999, p. 47.